Case 2:19-cr-01415-DGC Document9 Filed 12/19/19 Page 1of1

AO 442 (Rev. 11/11) Arrest Warrant j FILED a LODGED §

“HK PECEIVED —\ ‘
UNITED STATES DISTRICT COURT ¢¢ 9 9 2019!

A

   
  
 
  

 

for the 7
CLERK US DI fe
District of Arizona pistnict ‘GE ARIZONA
{ BY
United States of America :
v. )
) Case No, CR-19-01415-PHX-DGC
)
)
Joseph Benedict Melone
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

 

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Joseph Benedict Melone
who is accused of an offense or violation based on the following document filed with the court:

M Indictment [ Superseding Indictment O Information © Superseding Information © Complaint
Probation Violation Petition C) Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

Count 1 - 18:922(g) and 924(a)(2) - Felon in Possession of a Firearm and Ammunition

Date: 12/18/2019 Woe

\ ; Gs
Issuing officer's signature

 

City and state: Phoenix, Arizona S. Quinones, Deputy Clerk
Printed name and title

 

 

 

Return

 

 

This warrant vs eee’ Leh ELF , and the person was arrested on (date) LASF-/9
Ce é ‘
&

 

 

at (city and state) Zt @.
Date: SA AG UG D_BY
. Arresting officer’s signature
GOR"
LL

 

Printed name and title

 

 

 
